  Case 17-32972         Doc 44     Filed 04/04/19 Entered 04/04/19 10:03:30              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-32972
         STEPHANIE PRICE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/02/2017.

         2) The plan was confirmed on 01/29/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/07/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/04/2019.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-32972       Doc 44       Filed 04/04/19 Entered 04/04/19 10:03:30                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $10,161.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                  $10,161.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $491.13
    Other                                                                   $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,512.89

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
Advocate Christ Hospital        Unsecured      1,000.00            NA              NA            0.00        0.00
AMERICAS FINANCIAL CHOICE       Unsecured         124.93           NA              NA            0.00        0.00
AMERICAS FINANCIAL CHOICE       Unsecured         124.93        809.76          809.76           0.00        0.00
AMERICASH LOANS LLC             Unsecured         841.00        841.41          841.41           0.00        0.00
CARMAX AUTO FINANCE             Unsecured      3,011.00            NA           265.63           0.00        0.00
CARMAX AUTO FINANCE             Unsecured      3,380.00            NA              NA            0.00        0.00
CARMAX AUTO FINANCE             Secured       15,000.00     18,276.63        18,011.00      2,333.22    2,366.11
CARMAX AUTO FINANCE             Secured       12,250.00     15,496.08        15,496.08           0.00        0.00
CASH LOANS TODAY                Unsecured         500.00        801.79          801.79           0.00        0.00
CCS/FIRST NATIONAL BANK         Unsecured         863.00           NA              NA            0.00        0.00
CREDIT SHOP                     Unsecured      2,914.00            NA              NA            0.00        0.00
DELL FINANCIAL SERVICES         Unsecured          47.07           NA              NA            0.00        0.00
DISCOVER BANK                   Unsecured      2,783.00       2,840.82        2,840.82           0.00        0.00
ECAST SETTLEMENT CORP           Unsecured         181.00        181.88          181.88           0.00        0.00
FSB BLAZE                       Unsecured         901.00           NA              NA            0.00        0.00
IL DEPT OF REVENUE              Priority             NA           0.00            0.00           0.00        0.00
INTERNAL REVENUE SERVICE        Priority             NA     42,791.08        42,791.08        567.49         0.00
INTERNAL REVENUE SERVICE        Unsecured     46,894.38       3,136.56        3,136.56           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         461.00        461.18          461.18           0.00        0.00
LVNV FUNDING                    Unsecured      1,065.00       1,158.76        1,158.76           0.00        0.00
Mabt/Contfin                    Unsecured         599.00           NA              NA            0.00        0.00
PROGRESSIVE LEASING             Secured        1,200.00       2,302.00        2,000.00        308.69       72.60
PROGRESSIVE LEASING             Unsecured         800.00           NA           302.00           0.00        0.00
RISE CREDIT                     Unsecured      3,089.00            NA              NA            0.00        0.00
SPEEDY CASH                     Unsecured      1,200.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-32972         Doc 44      Filed 04/04/19 Entered 04/04/19 10:03:30                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $18,011.00          $2,333.22         $2,366.11
       All Other Secured                                 $17,496.08            $308.69            $72.60
 TOTAL SECURED:                                          $35,507.08          $2,641.91         $2,438.71

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $42,791.08            $567.49              $0.00
 TOTAL PRIORITY:                                         $42,791.08            $567.49              $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,799.79                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,512.89
         Disbursements to Creditors                             $5,648.11

TOTAL DISBURSEMENTS :                                                                      $10,161.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
